Mr. Justice Thachee
delivered the opinion of the court.
This is a writ of error to the judgment of a judge of the circuit court, pronounced upon the hearing of matters by virtue of the writ of habeas corpus ad subjiciendum, 6cc. The writ was sued out under the statute H. & H. 665, § 11, which provides that, if any slave for life shall be taken or seduced out of the possession -of the master, owner or overseer of such slave by force, stratagem, or fraud, and unlawfully detained in the possession of any other person, a summary remedy for the recovery of such slave into the possession of such master, owner or overseer shall be allowed, pursuant to the rules governing the general writ of habeas corpus in this state.
Upon the hearing, it appeared in evidence that the asportation of the slaves by stratagem, occurred in the state of Tennessee, from whence they were brought into this state.
The right to this prompt, summary and eifectual remedy for the recovery of the possession of slaves can be derived exclusively from the circumstance of their having been taken or seduced from legal possession by force, stratagem, or fraud, and thereafter unlawfully detained in the possession of another. The remedy, having been given by statute, can apply only to cases where the circumstances that warrant it have occurred within the jurisdiction of our own state. Although it might be made to appear that a similar remedy exists in the state of Tennessee, that fact would not give authority for the remedy here in a case like the present. From the sovereignty of' each state, it results that the laws of one state, (excepting the law relative to contracts, which, by courtesy, or for convenience, is allowed to form an apparent exception,) cannot, by any inherent authority, claim respect beyond the jurisdiction of that state which eliacts them. Blanchard v. Russell, 13 Mass. 1. The facts disclosed by the evidence in this case show, conclusively, *346that the petitioner below was not entitled to the remedy under this statute.
Judgment of the court below reversed, and the slaves directed to be restored to the possession of the plaintiff in error.